Title: To Thomas Jefferson from Peter Carr, 7 May 1798
From: Carr, Peter
To: Jefferson, Thomas


          
            P: Carr To Th: Jefferson.
            Carrsbrook. May. 7th. 98
          
          By some irregularity in the post, your letter of 12th. April was not received till the first of this month. The papers inclosed form a very interesting part of the history of the present, as connected with the late administration. Under the garb of conciliation and friendship to France, there appear to me in the instructions themselves opinions advanced, and maxims sanctioned, which can only tend to widen the breach between the two countries. The declaration, “that the war in which France is engaged is not a defensive one,” seems to me to be one of these. The coalesced powers at the beginning of the war, declared the same thing; and the Executive of the U. States appears all along, as far as it dared, to have acted upon their principles and policy. But, upon what plausible pretext can it be insisted that the present is not a defensive war, on the part of France? Because in the course of it, she has slaughtered her enemies, carried the war into their own countries, and obliged them to sue for peace? or is it because she has made acquisitions of territory? upon none of these grounds, in my opinion can it be with reason insisted. I suppose one of the motives of this declaration of our government has been, to keep clear of the guarantee: for if it were admitted to be a defensive war, the casus fœderis has occurred—and in that case, there seems to be no question but we might have been called on to execute the article of our treaty with France, which relates to that.
          
          From whatever causes it may have arisen, the dilemma to which we are reduced is an embarrassing one. It is easier however, to say what we should not do, than to point out what should be done. I should without hesitation, oppose the giving money in any shape whatever—convinced that every compliance with a demand of that sort, invites to a repetition more burdensome and more dishonorable. I do not see either, upon what ground a disavowal of any parts of Mr. A’s speech can be made;—if however any eligible mode of doing that could be hit upon, and the French are disposed to be satisfied with it, it would seem the lesser evil.
          The proceedings of our commissioners, appear to me in a very questionable point of view. After a residence of three months in Paris, we find them still higgling with a parcel of swindlers, who had in the outset of the business told them explicitly they were clothed with no authority from the government. We find one of them listening to, and even encouraging a proposal for money, from one of these informal gentry. The publication of these dispatches too, marks in a branch of our government hostility to France, and indisposition to peace. With respect to the ultimate effect which these communications will have upon the public mind, it is difficult to say any thing with certainty. The first impressions have certainly been unfavorable to France, and the Republican party in this country. But, I am inclined to believe, that with the mass of the people this has arisen more from a misapprehension of the real state of the case, than any thing else: for I have found in the circles where I have been, that whenever the subject has been fairly represented, these impressions have generally been weakened, and in some cases entirely effaced. What do you think will be the probable issue of the present state of our affairs with France? Will congress authorise the arming of Merchantmen? If they should will it not lead to War? any information [which] your leisure will permit you to give [me on] these subjects, will be thankfully receive[d. Accept] dear Sir, assurances of my perfect esteem.
        